Citation Nr: 0924655	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for skin cancer, to include 
as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from April 10, 1944, to May 
17, 1946.  He was born in 1927.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs(VA) 
Regional Office (RO).

A packet of evidence was received at and inserted into the 
file by the Board in June 2009; a waiver of initial VARO 
consideration was not associated therewith.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran primarily argues that, while onboard ship in 
World War II, he was exposed to ionizing radiation; and that 
he had demonstrated ongoing repeated evidence of skin cancer 
including malignant melanomas (which have now become invasive 
into his head and neck) since as early as about 1947-1949 
which are reasonably attributable that exposure in service.

The Veteran has reported care for these melanomas for 
decades, the initial visits being with physicians who are no 
longer living and for whom records are unavailable.  Recent 
clinical reports from both VA and private sources show a 
consistent history of some 40 years of melanomas.  Also of 
record are statements from a number of family members with 
regard to the changes in his skin, comparing his pre-service 
appearance and his skin immediately after separation from 
service.

Service connection for cancer would be available on several 
bases, namely that it was shown to have been incurred or 
aggravated in service; or presumed service-incurred as being 
present within the first year after separation, under 38 
C.F.R. §§ 3.307, 3.309(a); or in the case of exposure to 
ionizing radiation, at any time after service.  Any of these 
premises may be potentially applicable in this case.  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

With regard to the aforecited required medical opinion, while 
there is a recent private medical statement which suggests 
that there may well be a connection which should be 
considered between the Veteran's melanomas (he diagnoses them 
as nonmelanoma skin cancers dating back at least 30 years) 
and his exposure to radiation (or solar exposure since 
service), this is (1) something less than an opinion in that 
regard, (2) introduces the nonpositive possibility of the 
condition's being due to post-service solar exposure; and (3) 
again remains premised on his not-yet-confirmed exposure to 
ionizing radiation.  

Moreover, there is no waiver of initial RO consideration of 
the recently submitted information.  Thus, to avoid any 
potential prejudice, the VARO must consider this additional 
evidence prior to the Board review.  See 38 C.F.R. §§ 19.31, 
20.800, 20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the ionizing radiation aspect of the case, much depends 
on the Veteran's location on one or another stated ship(s) at 
a given time.  The available service files including 
personnel documents are not clear, but show that he may have 
been onboard the USS AJAX (AR 6) from June 28, 1944, and, 
after a period of 30-days leave and a travel period 
commencing December 21, 1945, was apparently on the USS POE 
(C - 877) from February 15, 1946, to May 15, 1946.

The Veteran has provided extensive information with regard to 
the presence of the USS AJAX in areas in which there was 
radiation exposure.  It is just not clear whether he was 
onboard when the ship was actually in those areas.  There is 
no history of record relating to the whereabouts during the 
pertinent periods of time for the USS POE.  

It is documented in the official history that the USS AJAX 
was sent on February 23, 1946, from Pearl Harbor, where it 
has been sent for refitting, to the Bikini Atoll to 
participate in the atomic bomb tests to be held there in July 
1946.  However, earlier,  the AJAX was also in the area of 
Eniwetok and Kwajalein in the Marshall Islands, but it is 
unclear whether testing had started on the former location at 
the time the ship was in that vicinity (some documents of 
record suggest that such testing may have started there as 
early as 1945, albeit testing was escalated after the end of 
the War when the area had been evacuated of human 
inhabitants).  The official history documentation reflects 
that the AJAX was also in San Pedro Bay, Leyte Gulf, 
Philippines, commencing on May 25, 1945, and went from that 
location at the time of the capitulation of Japan on August 
15, 1945, to begin readying amphibious and transport vessels 
to carry occupation forces to the Japanese home islands, 
sailing for Gulnan, Samar, on September 20, 1945.

The Veteran has said that he and the rest of the AJAX crew 
were in quarantine for radiation exposure in August 1944.  
However, the official history shows that while the ship was 
indeed in quarantine for a period in August 1944, the 
official stated cause was cited as bacillary dysentery of 
epidemic proportions.  The Board would note that, given the 
circumstances, these may not be necessarily mutually 
exclusive options. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if a 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones as to which the VA Secretary 
has determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and such veteran's radiation exposure in service.  

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Application of the above provisions is dependent upon 
establishing that the Veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a person 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

Under the special development procedures in section 3.311(a), 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation. 

These records normally include, but may not be limited to, 
the Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained; his service 
treatment records (STRs); and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  As requested, of record in this case is the 
Veteran's written recollection of the pertinent data.  

All such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a) (2) (iii).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Noting that there are time constraints 
on the case due to the Veteran's health and 
age (and because the nature of any further 
radiation development will undoubtedly take 
some time), the case should first be 
reviewed by a VA physician with pertinent 
expertise to assess the Veteran's carcinoma, 
and based on the credible history of record 
an documentation to the extent it is 
available, provide an opinion as to whether 
it was present in or otherwise reasonably 
attributable to service or may be so 
presumed to have been so incurred.  The 
claims folder, to include a copy of this 
Remand, must be made available to any 
physician for review in conjunction with the 
examination, and any examiner must indicate 
in the examination report that the claims 
folder was so reviewed.  The reviewer is 
requested to respond to the following:

    (a)  What are the Veteran's current 
diagnoses as to his skin based upon the 
previous medical records on file and his 
history before, during, and after service?  

    (b)  When were the diagnosed skin 
disabilities first demonstrated, and by what 
evidence is that determinable?  

    (c)  Are any or all of such conditions 
(i) causally or etiologically related to his 
military service or (ii) may they be so 
presumed including (iii) as a result of 
exposure to ionizing radiation, (for 
purposes of this opinion, exposure to be 
presumed)?

    (d)  As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as 
a result of service or whether such a 
causation or aggravation relationship is 
unlikely (i.e., less than a 50-50 
probability).  Note:  The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

2.  If the physician's opinion from (2) 
above is negative, the following 
development should then be undertaken:  

    a.  The VARO should contact the service 
department for a detailed clarification as 
to the specific locations of the USS AJAX 
and the USS POE from April 10, 1944, to 
May 17, 1946, and any associated history 
of exposure that may be available with 
regard to either.  

    b.  The RO should contact the Defense 
Threat Reduction Agency (DTRA) or other 
appropriate governmental entity and  
request any available dosimetry data for 
personnel on shipboard during the 
appellant's period of service there in 
order for a dose estimate to be computed 
by analogy.  If the RO is unable to obtain 
such information, that fact should be 
documented in the record along with 
documentation regarding the RO's attempt 
to obtain such information.  

    c.  If the RO is able to obtain 
radiation dose data for the appellant 
pursuant to numbered paragraph (b) above, 
the RO should forward the appellant's 
claims file to the VA Under Secretary for 
Health for a radiation dose estimate.  

    d.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities summarized above, the case 
should be forwarded to the Under Secretary 
for Benefits for an opinion as to whether 
sound scientific and medical evidence 
supports the conclusion that it is at 
least as likely as not that the 
appellant's melanomas resulted from 
exposure to radiation in service.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

